 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Blaise Williams, individually, and on                   Case No.: 17-cv-2282-AJB-BGS
     behalf of all others similarly situated,
12
                                            Plaintiff,       ORDER DENYING DEFENDANT’S
13                                                           MOTION TO DISMISS (Doc. No. 45)
     v.
14
     Progressive County Mutual Insurance
15   Company, Progressive Corporation,
16   Progressive Casualty Insurance Company,
     and Mitchell International, Inc.,
17
                                      Defendants.
18
19         Before the Court is Defendant Mitchell International, Inc.’s motion to dismiss.
20   (Doc. No. 45.) Because the Court finds that Plaintiff stated a claim for relief for each claim
21   against Mitchell, the Court DENIES the dismissal motion. (Doc. No. 45.)
22                                     I.       BACKGROUND
23         Plaintiff, a Texas resident, brings this lawsuit alleging that Defendants have entered
24   into a scheme in which Mitchell undervalues total loss vehicles such that Progressive does
25   not have to pay out a full amount to insureds. Plaintiff owned a 2016 GMC Yukon before
26   it was damaged by Hurricane Harvey. (FAC ¶ 53.) Plaintiff obtained insurance on the
27   Yukon through Progressive County Mutual (“County Mutual”). (Id. ¶ 49.) The insurance
28   was a Texas Auto Policy. (Id.) Plaintiff filed a claim with Progressive, and Progressive
                                                         1

                                                                                   17-cv-2282-AJB-BGS
 1   deemed the car was a total loss. (Id. ¶¶ 54–56.) Plaintiff alleges the valuation used to
 2   determine the cash value of his vehicle was “fundamentally flawed” and brought suit based
 3   on a number of allegations that Mitchell and the Progressive Defendants were manipulating
 4   the system to award more favorable payouts to them.
 5                                   II.    LEGAL STANDARD
 6         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
 7   complaint and allows a court to dismiss a complaint upon a finding that the plaintiff has
 8   failed to state a claim upon which relief may be granted. See Navarro v. Block, 250 F.3d
 9   729, 732 (9th Cir. 2001). “[A] court may dismiss a complaint as a matter of law for (1) lack
10   of a cognizable legal theory or (2) insufficient facts under a cognizable legal claim.”
11   SmileCare Dental Grp. v. Delta Dental Plan of Cal., 88 F.3d 780, 783 (9th Cir. 1996)
12   (citation and internal quotation marks omitted). However, a complaint will survive a
13   motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on
14   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Even more, “[w]hile a
15   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
16   allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’
17   requires more than labels and conclusions, and a formulaic recitation of the elements of a
18   cause of action will not do.” Id. at 555. “[F]actual allegations must be enough to raise a
19   right to relief above the speculative level.” Id.
20         In making this determination, a court reviews the contents of the complaint,
21   accepting all factual allegations as true, and drawing all reasonable inferences in favor of
22   the nonmoving party. Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497
23   F.3d 972, 975 (9th Cir. 2007). Notwithstanding this deference, the reviewing court need
24   not accept “legal conclusions” as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is
25   also improper for a court to assume “the [plaintiff] can prove facts that [he or she] has not
26   alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,
27   459 U.S. 519, 526 (1983). Moreover, “a court need not accept as true unreasonable
28   inferences, unwarranted deductions of fact, or conclusory legal allegations cast in the form
                                                    2

                                                                                  17-cv-2282-AJB-BGS
 1   of factual allegations.” Summit Technology, Inc. v. High-Line Medical Instruments Co.,
 2   Inc., 922 F. Supp. 299, 304 (C.D. Cal. 1996) (citing Western Mining Council v. Watt, 643
 3   F.2d 618, 624 (9th Cir. 1981) cert denied, 454 U.S. 1031 (1981)).
 4                                      III.   DISCUSSION
 5         Mitchell argues each claim against it should be dismissed. (Doc. No. 45-1.) Those
 6   claims are: (1) Tortious Contractual Interference; (2) Violations of Texas Insurance Code;
 7   and (3) Civil Conspiracy.
 8         A.     Tortious Contractual Interference
 9         Plaintiff alleges Mitchell tortuously interfered with Plaintiff’s contract with
10   Progressive by “falsely representing the actual cash value of vehicles in its [Work Center
11   Total Loss] WCTL system such that Plaintiff and Class Members would never be paid
12   based on actual market value, age, and condition of the vehicle.” (FAC ¶ 86.) Mitchell
13   argues this claim must be dismissed because Mitchell did not have “knowledge of
14   Plaintiff’s contract with Progressive,” and because Mitchell did not take “any actions that
15   made Plaintiff’s performance under the contract more expensive.” (Doc. No. 45-1 at 10.)
16   Mitchell also argues that tortious interference is “not [a] legally cognizable” claim against
17   an adjuster. (Id. (quoting JSR Micro, Inc. v. QBE Ins. Co., No. C09-3044 PJH, 2009 WL
18   2600755, at *1 (N.D. Cal. Aug. 21, 2009)).) However, Plaintiff pleads this argument as an
19   alternative one “[t]o the extent Mitchell was not acting as an agent of Progressive. . . .”
20   (FAC ¶ 86.) Thus, it stands.
21                1.    Plaintiff States a Claim
22         The elements of intentional interference are: “‘(1) a valid contract between plaintiff
23   and a third party; (2) defendant’s knowledge of this contract; (3) defendant’s intentional
24   acts designed to induce a breach or disruption of the contractual relationship; (4) actual
25   breach or disruption of the contractual relationship; and (5) resulting damage.’” United
26   Nat. Maintenance, Inc. v. San Diego Convention Ctr., Inc., 766 F.3d 1002, 1006 (9th Cir.
27   2014) (quoting Pacific Gas & Electric Co. v. Bear Stearns & Co., 50 Cal. 3d 1118, 1126,
28   (1990)).
                                                   3

                                                                                 17-cv-2282-AJB-BGS
 1         Mitchell argues it had no knowledge of Plaintiff’s contract. To this factor, Plaintiff
 2   alleges:
 3         In licensing or otherwise contracting the use of its WCTL system to
           Progressive, Mitchell had knowledge of the terms of the Policy between
 4
           Plaintiff and Class Members and Progressive or had knowledge of facts and
 5         circumstances that would lead a reasonable person to know about the Texas
           Auto Policy, including its provisions for actual cash value on total loss
 6
           vehicles.
 7
     (FAC ¶ 89.) Mitchell states there is no possible way it could have had access to Plaintiff’s
 8
     policy or its terms because (1) Mitchell “does not have any direct contact with the
 9
     Progressive entity that issued the policy, or any of Progressive’s insureds,” and (2) Mitchell
10
     did have knowledge regarding Plaintiff’s vehicle, but that does not impute knowledge
11
     about Plaintiff’s policy. (Doc. No. 45-1 at 11–12.)
12
           Plaintiff responds stating he specifically alleged that Mitchell had knowledge of the
13
     contract and the provision regarding Texas law. (Doc. No. 51 at 12; FAC ¶ 51.) Plaintiff
14
     also alleged details regarding what Mitchell receives from Progressive when Progressive
15
     requests a valuation report, such as “a claim number, policy type, and ‘Settlement Value.’”
16
     (Doc. No. 51 at 12.) These details make it at least plausible that Mitchell had knowledge
17
     of the underlying policy between Progressive and Plaintiff, which survives a motion to
18
     dismiss.
19
                  2.     Rule 9(b) Pleading Standard
20
           Next, Mitchell argues that Plaintiff failed to plead with specificity under Rule 9(b)
21
     for claims grounded in fraud. (Doc. No. 45-1 at 12.) Plaintiff asserts that Rule 9(b) does
22
     not apply because he does not plead fraud and the allegations he does plead are not
23
     grounded in “a unified course of fraudulent conduct. . . .” (Doc. No. 51 at 13.) The Ninth
24
     Circuit has stated “that even where fraud is not a necessary element of a claim, Rule 9(b)
25
     nonetheless applies where ‘a unified course of fraudulent conduct’” is alleged that
26
     constitutes the basis of the claim. Such claims are ‘said to be ‘grounded in fraud’ or to
27
     ‘sound in fraud,’ and the pleading as a whole must satisfy the particularity requirement of
28
                                                   4

                                                                                  17-cv-2282-AJB-BGS
 1   Rule 9(b).’” Oracle Am., Inc. v. Serv. Key, LLC, No. C 12-00790 SBA, 2012 WL 6019580,
 2   at *6 (N.D. Cal. Dec. 3, 2012) (quoting Kearns v. Ford Motor Co., 567 F.3d 1120, 1125
 3   (9th Cir. 2009) (internal quotations and citations omitted)).
 4         Here, the Court finds that Plaintiff’s claims arise from a unified course of alleged
 5   fraudulent conduct. Plaintiff opens his complaint by stating that Progressive is not being
 6   fair or honest because Progressive and Mitchell entered into a “scheme to artificially deflate
 7   the value of ‘total loss claims.’” (FAC ¶¶ 1–6.) The fact that Plaintiff does not allege a
 8   specific fraud claim, or alleges other claims, does not prevent those claims from being
 9   grounded in the alleged fraudulent scheme. As such, Rule 9(b) applies.
10         Under Rule 9(b), Plaintiff must allege “‘the who, what, when, where, and how’ of
11   the misconduct charged.” Kearns, 567 F.3d at 1124 (quoting Cooper v. Pickett, 137 F.3d
12   616, 627 (9th Cir. 1997)). Rule 9(b) serves three purposes: (1) to provide defendants with
13   adequate notice to allow them to defend the charge and deter plaintiffs from the filing of
14   complaints “as a pretext for the discovery of unknown wrongs”; (2) to protect those whose
15   reputation would be harmed as a result of being subject to fraud charges; and (3) to
16   “prohibit [ ] plaintiff[s] from unilaterally imposing upon the court, the parties and society
17   enormous social and economic costs absent some factual basis.” In re Stac Elecs. Sec.
18   Litig., 89 F.3d 1399, 1405 (9th Cir. 1996) (quoting Semegen v. Weidner, 780 F.2d 727, 731
19   (9th Cir. 1985)) (internal quotations omitted, brackets in original).
20         Mitchell argues that Plaintiff does not meet this burden because he “fails to
21   specifically identify any alleged intentional conduct by Mitchell. . . .” (Doc. No. 45-1 at
22   13.) Mitchell also asserts Plaintiff failed to allege the “how” Mitchell falsely represented
23   any information when Plaintiff and Defendant never had contact. (Id.) Plaintiff argues it
24   adequately pleaded both elements. (Doc. No. 51 at 15.) Looking at the complaint,
25   specifically ¶ 38, coupled with the valuation reports Plaintiff attached to the complaint, the
26   Court finds that Plaintiff adequately pled under Rule 9(b). Plaintiff clearly delineates which
27   Defendant engaged in what conduct, when, where, and how. The “how” is not that Plaintiff
28   had contact with Mitchell, but how the fraud was carried out—through contact with
                                                   5

                                                                                  17-cv-2282-AJB-BGS
 1   Progressive. Plaintiff’s complaint furthers the purposes of Rule 9(b).
 2                3.     Increase Cost Under Contract Not a Required Element
 3         Finally, Mitchell briefly argues that even if the allegations were true, they failed to
 4   increase the cost of Plaintiff’s performance under the contract, (Doc. No. 45-1 at 14),
 5   however, as Plaintiff notes, this is not a required element and thus lack of pleading it does
 6   not dismiss the claim, (Doc. No. 51 at 15–16).
 7         In sum, the Court finds that Plaintiff stated a claim against Mitchell for tortious
 8   contractual interference, thus, the Court DENIES dismissing this claim.
 9         B.     Violations of Texas Insurance Code
10         Mitchell argues that the claim alleging violations of Texas Insurance Code should
11   be dismissed because “Mitchell is not subject to regulation pursuant to the Texas Insurance
12   Code. . . .” (Doc. No. 45-1 at 16.) The Texas Insurance Code defines an adjuster as one
13   who “investigates or adjusts losses on behalf of an insurer as an independent contractor or
14   as an employee; or supervises the handling of claims.” Tex. Ins. Code § 4101.001(a)(1).
15         Mitchell disputes the truth of Plaintiff’s allegations, which is inappropriate for a
16   motion to dismiss. Mitchell argues it is not an adjuster or insurer and does not participate
17   in settlements. Mitchell instead maintains that it is a software company which provides
18   software products to Progressive. Generally, Mitchell states it is not in the business of
19   insurance, and thus cannot be subject to the Texas Insurance Code. (Doc. No. 45-1 at 16.)
20   In the complaint Plaintiff pleads enough facts to plausibly show that Mitchell either is an
21   adjuster, or at least adjusts a piece of Progressive’s claims when it comes to valuation of
22   insureds’ vehicles.1 Whether Mitchell’s limited role in that process turns them from a mere
23   software company into an adjuster subject to the Texas Insurance Code is not a question
24   the Court can resolve at this stage because it goes to the truth of the allegations, which are
25
26
27
     1
       The Court notes that Mitchell argued the opposite under its analysis to dismiss Plaintiff’s
     tortious contractual interference claim, stating that Plaintiff had adequately pleaded
28   Mitchell was an adjuster, and thus not subject to that claim.
                                                   6

                                                                                  17-cv-2282-AJB-BGS
 1   assumed true here.
 2         Next, Mitchell argues that Plaintiff failed to state a claim under Ins. Code § 541.060,
 3   which makes it a violation to misrepresent a material fact or policy provision relating to
 4   coverage at issue to plaintiff, and § 541.061, which bars unfair or deceptive practices.
 5   (Doc. No. 45-1 at 21–22.) Plaintiff asserts it adequately pleaded a violation of the code.
 6   (FAC ¶ 109.) Again, it is not the Court’s role at this stage to be a truth seeker. In order to
 7   violate § 541.060, the report “must be about the details of a policy, not the facts giving rise
 8   to a claim for coverage.” Ministerio International Lirios Del Valle v. State Farm Lloyds,
 9   3:16-cv-1212-D, 2016 WL 5791550, at *3 (N.D. Tex. Oct. 4, 2016) (citation omitted).
10   Mitchell’s argument that its valuation reports concern the breadth of coverage and do not
11   clarify facts giving rise to a policy claim asks the Court to determine the fact of the matter.
12   (Doc. No. 45-1 at 22; See Messersmith v. Nationwide Mut. Fire Ins. Co., 10 F. Supp. 3d
13   721, 724 (N.D. Tex. 2014). At this stage, those facts are already presumed true. Mitchell’s
14   arguments are appropriate for a summary judgment motion, but not a motion to dismiss.
15   The Court finds that Plaintiff sufficiently stated a claim. The Court applies the same
16   analysis and conclusion for Mitchell’s arguments that it is not subject to § 541.061.
17   (Doc. No. 45-1 at 22–23; Doc. No. 51 at 29–30; FAC ¶ 110.)
18         C.     Civil Conspiracy
19         Finally, Mitchell argues Plaintiff’s civil conspiracy claim should be dismissed.
20   (Doc. No. 45-1 at 23–24.) The elements of civil conspiracy are “(1) the formation of a
21   group of two or more persons who agreed to a common plan or design to commit a tortious
22   act; (2) a wrongful act committed pursuant to the agreement; and (3) resulting damages.”
23   F.D.I.C. v. Tarkanian, No. 10CV980-WQH-BGS, 2012 WL 1570834, at *5 (S.D. Cal. May
24   3, 2012). Plaintiff argues they have pleaded each element. First, the common plan
25   Defendants designed is “to implement a system to artificially reduce the actual cash value
26   of vehicles declared total losses.” (Doc. No. 51 at 31; FAC ¶ 120.) Second, the wrongful
27   act included Mitchell’s “misrepresentation of the actual cash value of the vehicles.” (Id.;
28   FAC ¶ 124.) Finally, Plaintiff was damaged when he received less than full cash value for
                                                    7

                                                                                   17-cv-2282-AJB-BGS
 1   his vehicle. (FAC ¶ 126.)
 2         Mitchell also argues that Plaintiff’s civil conspiracy claim fails to meet the
 3   heightened pleading standard under Rule 9(b). For the reasons stated supra, pp. 4–5, the
 4   Court finds that Plaintiff’s allegations meet the Rule 9(b) threshold. Finally, Mitchell
 5   reasserts its argument that as an adjuster for Progressive, it cannot be charged with civil
 6   conspiracy. Supra, p. 3. However, Plaintiff pleaded the conspiracy claim in the alternative
 7   if Mitchell is found to not be Progressive’s adjuster or agent, and thus it is not barred.
 8   (FAC ¶ 125.) Finally, Mitchell argues that California does not recognize civil conspiracy
 9   based on breach of contract. (Doc. No. 45-1 at 27.) However, Plaintiff also pleads a
10   violation of § 541.061—Texas’s version of California’s Section 17200 unfair competition
11   statute—and a violation of § 541.061 can serve as the tortious act necessary in civil
12   conspiracy’s first element.
13                                     IV.    CONCLUSION
14         For the reasons stated herein, the Court finds that Plaintiff adequately pleaded each
15   cause of action against Mitchell. The Court notes the informed arguments both parties
16   made, however, those arguments read like summary judgment motions, arguing beyond
17   plausibility into truthfulness. Because Plaintiff’s allegations, accepted as true, contain
18   claims that are plausible and give fair notice to Mitchell to defend itself, the Court DENIES
19   Mitchell’s motion to dismiss. (Doc. No. 45.)
20         IT IS SO ORDERED.
21   Dated: March 29, 2019
22
23
24
25
26
27
28
                                                    8

                                                                                 17-cv-2282-AJB-BGS
